1                                                                               FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON

2
                                                                       Mar 31, 2020
3                       UNITED STATES DISTRICT COURT                       SEAN F. MCAVOY, CLERK

                       EASTERN DISTRICT OF WASHINGTON
4
     RONALD RAINES, individually and            No. 4:20-cv-05025-SMJ
5    as Representative of the Estate of
     Donna Raines, and DONNA RAINES,
6    deceased,,                                 ORDER DISMISSING CASE

7                             Plaintiffs,

8                v.

9    ETHICON INC., and JOHNSON &
     JOHNSON,
10
                              Defendants.
11

12         On March 30, 2020, the parties filed a stipulated motion to dismiss without

13   prejudice, ECF No. 13. Consistent with the parties’ agreement and Federal Rule of

14   Civil Procedure 41(a)(1)(A)(ii), IT IS HEREBY ORDERED:

15         1.    The parties’ Stipulated Motion to Dismiss Without Prejudice, ECF

16               No. 13, is GRANTED.

17         2.    All claims are DISMISSED WITHOUT PREJUDICE, with all

18               parties to bear their own costs and attorney fees.

19         3.    All pending motions are DENIED AS MOOT.

20         4.    All hearings and other deadlines are STRICKEN.




     ORDER DISMISSING CASE – 1
1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 31st day of March 2020.

5                       __________________________
                        SALVADOR MENDOZA, JR.
6                       United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20


     \


     ORDER DISMISSING CASE – 2
